                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   QUARTERDECK CONDOMINIUM                                 CASE NO. C18-1456-JCC
     ASSOCIATION OF APARTMENT
10
     OWNERS, a Washington nonprofit corporation              MINUTE ORDER
11
                               Plaintiff,
12               v.

13   NATIONAL SURETY CORPORATION, an
     Illinois company, and DOE INSURANCE
14
     COMPANIES 1–10,
15
                               Defendants.
16

17
            The following minute order is made by direction of the Court, the Honorable John C.
18
     Coughenour, United States District Judge:
19
            The parties have filed a stipulation and proposed order of dismissal (Dkt. No. 13).
20
     Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A), this stipulation is self-executing, and
21
     this action is DISMISSED with prejudice and without an award of costs or attorney fees to either
22
     party. The Clerk is directed to CLOSE this case.
23
            //
24
            //
25
            //
26
            //



     MINUTE ORDER
     [CASE #]
     PAGE - 1
 1        DATED this 5th day of February 2020

 2
                                                William M. McCool
 3                                              Clerk of Court
 4                                              s/Tomas Hernandez
 5                                              Deputy Clerk

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




     MINUTE ORDER
     [CASE #]
     PAGE - 2
